Beck, J.
( dissenting). — The president of defendant was authorized by its board of directors to employ a teacher having a first-grade certificate. The plaintiff did not hold such a certificate when she was employed by the president, or afterwards. He, therefore, had no authority to employ her, and the contract he entered into with her was, therefore, void. The plaintiff and the president of the school district cannot, by bold disregard of the will of the district, as expressed by the board of directors, defeat the just and lawful requirement of the board' that the teacher for the district shall hold a first-class certificate. On these grounds I dissent to the foregoing opinion.
SUPPLEMENTAL OPINION.
Monday, February 9, 1891.
Granger, J.
—
In a petition for rehearing, complaint is made that this court, in its original consideration of the case, assumed certain facts not authorized by the record, and we briefly notice some of the points made.
The opinion states that each member of the school board knew when the school commenced, and that the plaintiff was there as a teacher under a contract made with the ’ president. And, further, that “ plaintiff entered upon the discharge of her duties on the twenty-ninth of August with the knowledge of all the members of the board.” It is said the court has assumed these facts without proofs, and the petition asks the court “ where it gets its authority for the statement.” The authority is derived from certain undisputed facts in the case: First. That the president of the board was authorized to employ teachers with the consent of the board. Second. That in pursuance of such authority the president did make the written contract with the plaintiff. Third. That by virtue of such contract the plaintiff entered the school on the *693twenty-ninth, of August, and taught until the thirteenth day of September. Fourth. That it was the duty of the directors to employ and know who were the teachers in the school, and by what authority they were there; and that a failure to do so without excuse involves a disregard of duty, which the court cannot assume against an officer; and in the case there is no attempt to disclaim such knowledge. The appellant’s argument indicates a belief that, before a fact in a case can be regarded as established, it must be testified to directly or admitted, for it inquires: “Who. testifies to, says or admits the facts?” Facts may be assumed in judicial proceedings from other facts known in the case when but the single conclusion is consistent therewith.
The appellant complains that the court “ignored” the question of excessive damages, and says “it was ■assigned as error;” but does not say that the assignment was argued, nor was it. And under repeated decisions-it was waived, and could not be considered.' See Patterson v. Seaton, 70 Iowa, 689; Clark v. Town of Epworth, 61 Iowa, 750; Beeson v. Railroad, 62 Iowa, 173; Wood v. Whitton, 66 Iowa, 295; Wood & Co. v. Hallowell, 68 Iowa, 377.
Other complaints in the. petition are equally without merit, and the petition for a rehearing is overruled.